Citation Nr: 1538590	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-02 686 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1975 to September 1976, with additional Reserves service.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Newark, New Jersey RO in April 2010 (which in pertinent part denied service connection for difficulty breathing) and February 2012 (which granted service connection for bilateral hearing loss, rated 0 percent, effective January 8, 2009).  In October 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is included in the record.  In January 2015, the Board remanded the matters for additional development.


FINDINGS OF FACT

1.  A diagnosed respiratory disorder is not shown at any time.

2.  There is no competent evidence (audiometry) showing that the Veteran's hearing acuity has at any time been worse than Level I in either ear.


CONCLUSIONS OF LAW

1.  Service connection for a respiratory disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for a compensable rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.85, 4.86, Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March 2007, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  As the February 2012 rating decision on appeal granted service connection and assigned a disability rating and effective date for the bilateral hearing loss, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran has had ample opportunity to respond/supplement the record; it is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  A June 2015 supplemental statement of the case readjudicated the matters after further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, during the October 2014 Travel Board hearing, the undersigned advised the Veteran of what is still needed to substantiate his claims (evidence of a nexus between a current respiratory disorder and his service, and of increased severity of his hearing loss); the Veteran's testimony reflects that he is aware of what remains needed to substantiate his claims.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In the January 2015 remand, the Board noted the Veteran's testimony before the Board that he is treated by his family physician, Dr. Suzuki, for annual bouts of bronchitis.  The Board further noted that, though the AOJ had previously attempted to retrieve records from Dr. Suzuki pertaining to hepatitis C and diabetes, it did not appear that records pertaining to the Veteran's treatment for respiratory difficulties were mentioned in these requests.  The AOJ was instructed to ask the Veteran to provide authorization for VA to obtain copies of his private treatment records.

In April 2015, the AOJ issued a letter to the Veteran requesting the information sought on remand.  However, the Veteran did not respond.  He was advised in the June 2015 supplemental statement of the case that no information had been received from him in response to the request for information.  For these reasons, the Board finds that VA's duty to assist has been satisfied with respect to the reported private treatment and that there has been substantial compliance on the part of VA with respect to the prior Board remand.

The Board emphasizes that the duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  

The AOJ arranged for VA audiology examinations in May 2011 and May 2015 (pursuant to the Board's remand).  As will be discussed in greater detail below, the Board finds these examinations and reports to be adequate, as they included a thorough review of the Veteran's medical history, audiological examinations citing all pertinent findings, and medical opinions with adequate supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the service connection claim on appeal, the low threshold of McLendon has not been met as there is no evidence that indicates that the claimed respiratory disorder may be related directly to his service.  Further, there is no evidence of a current disability or persistent or recurrent symptoms of a diagnosed disability.  Therefore, a VA examination to secure a nexus opinion in this matter is not necessary.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection for a respiratory disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Veteran contends that he has difficulty breathing due to exposure to an infected service member during a drill weekend in February 2006.

The Veteran's STRs reflect complaints of respiratory problems.  In November 1975, he reported having a cold or flu; the impression was upper respiratory infection, rule-out strep throat.  In February 1976, he reported nasal congestion for one week; the impression was upper respiratory infection.  In April 1976, he reported having frequent colds, nasal congestion and sneezing; the symptoms were intermittent for the previous two years, and the assessment was possible allergic rhinitis.  The STRs are otherwise silent for any complaints of difficulty breathing.

On April 1986 Army Reserves enlistment examination, the Veteran's lungs and chest were normal on clinical evaluation.  On subsequent Reserves examinations conducted in December 1990, November 1995, and December 2000, the lungs and chest were normal on clinical evaluation.  In December 2000, he denied any history of shortness of breath or asthma; he reported a history of seasonal hay fever which he attributed to working outside as a U.S. Postal Service letter carrier and having a lot of contact with pollen.

In April 2006, the Veteran was diagnosed with costochondritis involving several ribs; he was unable to perform exertional activities, which affected his breathing.  

In a February 2007 statement, Dr. Farzad stated that the Veteran reported a many-year history of snoring, sleep apnea, and shortness of breath.  A March 2007 sleep study resulted in an impression of severe obstructive sleep apnea.

Private treatment records from August 2006 to June 2008 reflect complaints of sinus congestion but no diagnosis was made.

At the October 2014 Board hearing, the Veteran testified that he has annual bouts of bronchitis, and he believes his breathing problems are related to his active duty service.  

The available VA and private treatment records are otherwise silent for a diagnosis of, or treatment for, any respiratory disorder.  

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a diagnosed respiratory disorder.  See 38 U.S.C.A. §§ 1110, 1131.  The record does not include any such evidence during the pendency of this appeal.  Notably, the treatment records developed during the appeal period and associated with the record do not show any diagnosis or treatment for a chronic respiratory disorder.  The preponderance of the evidence does not show that the Veteran has had persistent or recurrent symptoms of a respiratory disorder.  Significantly, while the Veteran identified a physician who has allegedly given a confirmed diagnosis of a respiratory disorder and provides ongoing treatment, he did not respond to VA's attempt to obtain treatment records from the named provider, and such records cannot be secured without the Veteran's assistance.  Accordingly, there is no valid claim of service connection for a respiratory disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In addition, the competent evidence does not demonstrate that any respiratory disorder diagnosed at any time is related to service.  His contention that he has a current respiratory as a result of being "infected" by a fellow service member during service is not competent evidence.  The Board acknowledges that the Veteran is competent to report observable respiratory symptoms and has duly considered the lay statements of record.  However, as a layperson, he is not competent to provide a medical opinion that any respiratory disorder (i.e., sleep apnea, bronchitis, costrochondritis) as such requires medical expertise.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the cause of a respiratory condition (a complex, internal pulmonary process), falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a respiratory disorder.  Accordingly, it must be denied.  In denying this claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  

Increased rating for bilateral hearing loss

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Ratings for hearing loss disability are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings are assigned by combining a level of hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII; see Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

When there is an exceptional pattern of hearing impairment, the disability may be rated under either Table VI or Table VIA, whichever is more favorable.  38 C.F.R. § 4.86(a)(b).  Each ear will be evaluated separately.  Table VIA may also be used when an examiner certifies that use of speech discrimination scores is inappropriate due to language difficulty, etc.  38 C.F.R. § 4.85.

On February 2007 treatment, audiogram results indicated mild to moderately severe sensorineural hearing loss from 1500 Hertz in both ears.

On May 2011 VA examination, audiometric testing revealed that puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right 
25
60
60
60
Left
15
50
60
50

Average puretone thresholds were 51.25 decibels for the right ear and 43.75 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 94 percent in the left ear.  The diagnosis was normal to moderately severe bilateral sensorineural hearing loss.  The examiner opined that the hearing loss disability has significant effect on the Veteran's occupation.

Based on these results, the February 2012 rating decision on appeal granted the Veteran service connection for bilateral hearing loss, rated 0 percent, effective January 8, 2009 (the date the claim for service connection was received).

In a February 2012 treatment letter, otolaryngologist Dr. Farmer noted that on September 2011 treatment of the Veteran included a normal oto-neurological exam.  Dr. Farmer noted that September 2011 and January 2012 audiograms had identical results.  He described the Veteran's pattern of hearing acuity as including "pretty good" thresholds in the lowest three or four frequencies, with a precipitous drop off in hearing between 2000 and 3000 Hertz, and a straight line continuation of this severe loss in the higher frequencies.  Dr. Farmer observed that the Veteran's speech reception thresholds were good, which is reflective of the fact that hearing in the lower frequency range is good; however, the discrimination scores were terrible because of the high frequency losses and the damage to the structures of the cochlea.  Dr. Farmer opined that the Veteran had some minor difficulties in hearing speech but the ability to handle words and the nuances of speech had worsened, particularly with competing background noises in the immediate environment.

On September 2014 VA treatment, the Veteran reported that his hearing loss was gradually getting worse.  Audiological testing revealed hearing within normal limits through 1000 Hertz and moderate to moderately severe sensorineural hearing loss thereafter in the right ear, and hearing within normal limits through 1000 Hertz and mild to moderately severe sensorineural hearing loss thereafter in the left ear.  Speech recognition scores were good bilaterally.

At the October 2014 Board hearing, the Veteran testified that his hearing has worsened.  He testified that he was just recently given a new hearing test and he was told that the setting on his hearing aid needed to be changed.  He testified that his hearing was improved with the hearing aids but he still had difficulty identifying from what direction noises come and hearing in crowded settings.  The Veteran testified that he retired from being a postal worker in January 2013.  He testified that he received audiological treatment once per year, usually in the summer, at the Hamilton Clinic at East Orange VA Medical Center.

On May 2015 VA examination, audiometric testing revealed that puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right 
25
60
65
60
Left
25
60
60
55

Average puretone thresholds were 53 decibels for the right ear, and 50 for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in both ears.  The examiner opined that the Veteran's hearing loss does not impact on the ordinary conditions of his daily life, including his ability to work.

The Board finds the examinations to be adequate for rating purposes, as each was conducted in accordance with regulatory guidelines and included the findings necessary for rating the hearing loss disability.

Applying the results of the May 2011 VA examination to Table VI produces a finding that the Veteran had Level I hearing acuity in each ear, which under Table VII warrants a 0 percent rating.  The findings do not show an exceptional pattern of hearing loss, nor did the examiner indicate that speech recognition scores were unreliable; consequently Table VIA is not for application.   

Applying the results of the May 2015 VA examination to Table VI produces a finding that the Veteran had Level I hearing acuity in each ear, which under Table VII warrants a 0 percent rating.  Once again, an exceptional pattern of hearing loss was not shown, nor did the examiner indicate that speech recognition scores were unreliable.  Consequently, Table VIA may not be applied.  

There is no other medical record that provides a basis for rating the Veteran's hearing loss disability.  There is therefore no medical evidence to support a compensable rating at any time.  38 C.F.R. § 3.400.

The Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for his bilateral hearing loss.  Therefore, the appeal in the matter must be denied.

The Board has considered whether referral of the hearing loss matter to the Compensation and Pension Service for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b) is indicated.  However, the schedular criteria contemplate the findings and associated functional impairment shown; there is no manifestation of hearing loss that is not encompassed by the schedular criteria.  Increased impairment of hearing acuity is accounted for by the schedular ratings assigned.  See 38 C.F.R. § 4.1.  Accordingly, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the matter of entitlement to a total rating based on individual unemployability due to bilateral hearing loss is not raised by the record.  The Veteran indicated that he was able to work for 5 years before he retired with hearing difficulties and that since then, with his hearing aid adjustment, his understanding of speech is "a lot better."  Further, he reported that he had switched positions while employed due to a knee problem, but not as a result of his hearing loss.  The matter of TDIU based solely on hearing loss is therefore not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for a respiratory disorder, claimed as difficulty breathing, is denied.

A compensable rating for bilateral hearing loss is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


